

116 S4287 IS: COVID–19 Benefits for Active Duty Servicemembers, the Reserve Components, and their Survivors Act of 2020
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4287IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Moran (for himself, Mr. Tester, Mr. Tillis, Mr. Blumenthal, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish presumptions of service-connection for members of the Armed Forces who contract Coronavirus Disease 2019 under certain circumstances, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Benefits for Active Duty Servicemembers, the Reserve Components, and their Survivors Act of 2020.2.Presumptions of service-connection for members of Armed Forces who contract Coronavirus Disease 2019 under certain circumstances(a)In generalSubchapter VI of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1164.Presumptions of service-connection for Coronavirus Disease 2019(a)Presumptions generally(1)For purposes of laws administered by the Secretary and subject to section 1113 of this title, if symptoms of Coronavirus Disease 2019 (in this section referred to as COVID–19) described in subsection (d) manifest within one of the manifestation periods described in paragraph (2) in an individual who served in a qualifying period of duty described in subsection (b)—(A)infection with severe acute respiratory syndrome coronavirus 2 (in this section referred to as SARS–CoV–2) shall be presumed to have occurred during the qualifying period of duty;(B)COVID–19 shall be presumed to have been incurred during the qualifying period of duty; and(C)if the individual becomes disabled or dies as a result of COVID–19, it shall be presumed that the individual became disabled or died during the qualifying period of duty for purposes of establishing that the individual served in the active military, naval, or air service.(2)(A)The manifestation periods described in this paragraph are the following:(i)During a qualifying period of duty described in subsection (b), if that period of duty was more than 48 continuous hours in duration.(ii)Within 14 days after the individual’s completion of a qualifying period of duty described in subsection (b).(iii)An additional period prescribed under subparagraph (B).(B)(i)If the Secretary determines that a manifestation period of more than 14 days after completion of a qualifying period of service is appropriate for the presumptions under paragraph (1), the Secretary may prescribe that additional period by regulation.(ii)A determination under clause (i) shall be made in consultation with the Director of the Centers for Disease Control and Prevention.(b)Qualifying period of duty describedA qualifying period of duty described in this subsection is a period of—(1)active duty; or(2)the following duty or training not covered by paragraph (1) performed under orders issued on or after March 13, 2020, during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.):(A)Training duty under title 10.(B)Full-time National Guard duty (as defined in section 101 of title 10).(c)Application of presumptions for training dutyWhen, pursuant to subsection (a), COVID–19 is presumed to have been incurred during a qualifying period of duty described in subsection (b)(2)—(1)COVID–19 shall be deemed to have been incurred in the line of duty during a period of active military, naval, or air service; and(2)where entitlement to benefits under this title is predicated on the individual who was disabled or died being a veteran, benefits for disability or death resulting from COVID–19 as described in subsection (a) shall be paid or furnished as if the individual was a veteran, without regard to whether the period of duty would constitute active military, naval, or air service under section 101 of this title.(d)Symptoms of COVID–19For purposes of subsection (a), symptoms of COVID–19 are those symptoms that competent medical evidence demonstrates are experienced by an individual affected and directly related to COVID–19.(e)Medical examinations and opinionsIf there is a question of whether the symptoms experienced by an individual described in paragraph (1) of subsection (a) during a manifestation period described in paragraph (2) of such subsection are attributable to COVID–19 resulting from infection with SARS–CoV–2 during the qualifying period of duty, in determining whether a medical examination or medical opinion is necessary to make a decision on the claim within the meaning of section 5103A(d) of this title, a qualifying period of duty described in subsection (b) of this section shall be treated as if it were active military, naval, or air service for purposes of section 5103A(d)(2)(B) of this title..(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:1164. Presumptions of service-connection for Coronavirus Disease 2019..(c)Emergency designations(1)In generalThis section is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(3)Termination of designationsThe designations under paragraphs (1) and (2) shall terminate on the earlier of—(A)the date of the end of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.); and(B)the date that is three years after the date of the enactment of this Act. 